Citation Nr: 0026331	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-46 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected post-operative cervical stenosis with 
herniated nucleus pulposus, currently rated 10 percent 
disabling.

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to May 
1995.

The appeal arises from the August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in pertinent part denying service 
connection for residuals of a swollen left elbow, and 
granting service connection and assigning a 10 percent 
disability rating for post-operative cervical stenosis and 
herniated nucleus pulposus.

In his October 1996 substantive appeal, the veteran stated 
that he would appear before the Board of Veterans' Appeals 
(Board) at a hearing only if his appealed claims were denied.  
Because the RO affirmed its denial of those claims in a 
February 1997 supplemental statement of the case, a Travel 
Board personal hearing was scheduled for November 1997.  
However, the veteran failed to appear for that hearing.

The Board remanded this issue in February 1998 for further 
development.


FINDING OF FACT

The veteran's post-operative cervical stenosis with herniated 
nucleus pulposus is productive of moderate impairment with 
recurring attacks and no more than slight limited motion and 
chronic pain from June 1, 1995.


CONCLUSION OF LAW

The veteran's post-operative cervical stenosis with herniated 
nucleus pulposus is 20 percent disabling under applicable 
schedular criteria from June 1, 1995.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5290, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased original rating is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The record shows that the veteran's original claim for 
service connection for post-operative cervical stenosis with 
herniated nucleus pulposus was granted by an RO rating 
decision in August 1995.  In its decision, the RO assigned an 
original rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290-5293 effective from June 1, 1995 (the 
day after his discharge from service).  The veteran disagreed 
with the evaluation, and timely appealed the decision.

Thus, the veteran's claim for a higher evaluation for the 
post-operative cervical stenosis with herniated nucleus 
pulposus is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  
Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation. . . . "  The 
distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. The intent of the Schedule 
for Rating Disabilities is to recognize painful motion with 
joint or periarticular pathology as productive of disability. 
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Intervertebral disc syndrome is rated 10 percent when mild, 
20 percent when it is moderate with recurring attacks, and 40 
percent for severe, recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

Slight limitation of motion of the cervical spine is rated as 
10 percent disabling. Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Code 5290.

In reviewing the evidence of record for the veteran's 
service-connected disability, the Board is of the opinion the 
application of staged ratings is not warranted.  In this 
regard, the Board finds that the evidence of record since 
June 1, 1995 shows that a 20 percent rating for the post-
operative cervical stenosis with herniated nucleus pulposus, 
but no higher, is warranted for the following reasons.  
Diagnostic Code 5293.

First, the service medical records reveal that the veteran 
experienced various cervical spine problems.  For example, 
during service he was diagnosed with cervical stenosis.  
Furthermore, he underwent surgery for a herniated nucleus 
pulposus.  The January 1995 retirement examination report 
indicates that the veteran was on profile for his cervical 
problems, and that the veteran continued to complain of left 
arm weakness.  

Second, with respect to his post-operative residuals of a 
herniated nucleus pulposus, the post-service medical evidence 
reveals that he has experienced moderate, recurrent attacks 
since service.  Diagnostic Code 5293.  For example, according 
to a September 1996 VA examination report, the veteran was 
diagnosed with spondylosis of the cervical spine with 
radiculopathy at C6 through C8 on the left and C7 and C8 on 
the right.  The veteran complained of numbness in his 
forearms, and cramping of his arm muscles.  

Furthermore, according to a June 1998 VA examination report, 
the veteran was diagnosed with numbness of the distal upper 
extremities.  The examiner noted that no neuropathy was found 
using a nerve conduction study and an electromyographic (EMG) 
study.  The EMG study also revealed, however, mild to 
moderate C6-7 radiculopathy.  A magnetic resonance image 
(MRI) of the cervical spine demonstrated non-specific linear 
increased signal intensity at the level of C5-6, but no 
definitive radiologic or clinical diagnosis of this finding 
was given.  It also showed degenerative disc disease and a 
posterior disc bulge at C3-7, without herniation.  The 
examiner speculated that there was possibly a lesion at this 
location that produced the numbness in the arms.  

Similarly, according to a June 1999 VA examination report, 
the veteran was diagnosed with a history of a cervical 
laminectomy with fusion, and cervical radiculopathy, 
particularly in the right arm.

The Board finds that the foregoing evidence buttresses the 
veteran's contention that a rating in excess of 10 percent is 
warranted, because it shows that he experiences recurring, 
moderate impairment as a result of his post-operative 
residuals of a herniated nucleus pulposus.  Therefore, based 
on the foregoing post-service medical evidence, the Board 
finds that a 20 percent disability rating for post-operative 
residuals of a herniated nucleus pulposus is warranted during 
the entire appeal period at issue.  Diagnostic Code 5293.

A rating in excess of 20 percent, however, is not warranted 
pursuant to Diagnostic Code 5293 because there is no medical 
evidence of severe recurring attacks, with little 
intermittent relief.  

Likewise, a higher rating is not warranted pursuant to 
Diagnostic Codes 5290 because there is no evidence of severe 
limited motion as required for a rating in excess of 20 
percent under this diagnostic code.  For example, according 
to the September 1996 VA examination report, the veteran had 
painless range of motion of the cervical spine, measured by 
goniometer.  The veteran had forward flexion to 20 degrees, 
backward extension to 15 degrees, right lateral flexion to 18 
degrees, left lateral flexion to 10 degrees and bilateral 
rotation to 45 degrees.  The Board finds that these findings 
do not reflect severe limited motion.  The subsequent June 
1998 and June 1999 VA examination reports also fail to show 
severe limited motion of the cervical spine.  

In addition, there is no probative evidence of further 
limitation of motion, from pain on use or flare-ups, which 
would tend to show the criteria for the next higher rating in 
excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In fact, the veteran has not 
contended in his statements that he has experienced trouble 
with respect to the motion of his neck.  Instead, he has 
specifically described problems that stem from radiculopathy 
from his cervical spine into his arms.  For the reasons 
stated, the Board finds that a rating in excess of 20 percent 
for his service-connected post-operative residuals of a 
herniated nucleus pulposus is not warranted.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40-4.46, 4.71a, Diagnostic Codes 
5290, 5293.


ORDER

A 20 percent rating for post-operative cervical stenosis with 
herniated nucleus pulposus is granted, subject to the 
regulations governing the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


